UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 19-7742


ARTHUR LEE WARREN,

                     Plaintiff - Appellant,

              v.

PFC SAUER HOUSTON, L509; PFC NAIM VAUGHN, L507,

                     Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at Florence.
David C. Norton, District Judge. (4:19-cv-02722-DCN)


Submitted: February 25, 2020                                       Decided: March 5, 2020


Before NIEMEYER, WYNN, and QUATTLEBAUM, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Arthur Lee Warren, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Arthur Lee Warren appeals the district court’s order adopting the magistrate judge’s

report and sua sponte dismissing his complaint on initial review pursuant to 28 U.S.C.

§ 1915A (2018). We vacate the district court’s order and remand for further proceedings.

       “We review de novo a § 1915A dismissal for failure to state a claim.” Jehovah v.

Clarke, 798 F.3d 169, 176 (4th Cir. 2015). “Dismissal is proper only if the plaintiff has

failed to present factual allegations that state a claim to relief that is plausible on its face.”

Id. (internal quotation marks omitted).

       “When a plaintiff alleges excessive force during an investigation or arrest,” we

analyze whether the use of force violated the Fourth Amendment right against

unreasonable seizures. Tolan v. Cotton, 572 U.S. 650, 656 (2014). “The officer’s actions

do not amount to excessive force if they are objectively reasonable in light of the facts and

circumstances confronting him, without regard to his underlying intent or motivation.”

Smith v. Ray, 781 F.3d 95, 101 (4th Cir. 2015) (brackets and internal quotation marks

omitted). “In considering the reasonableness of an officer’s actions, we must consider the

facts at the moment that the challenged force was employed.” Id.

       Evaluating the reasonableness of the officer’s actions “requires a careful balancing

of the nature and quality of the intrusion on the individual’s Fourth Amendment interest

against the countervailing governmental interests at stake.” Graham v. Connor, 490 U.S.

386, 396 (1989) (internal quotation marks omitted). Courts “also must give ‘careful

attention to the facts and circumstances of each particular case, including’ three factors in

particular: ‘the severity of the crime at issue, whether the suspect poses an immediate

                                                2
threat to the safety of the officers or others, and whether he is actively resisting arrest or

attempting to evade arrest by flight.’” Ray, 781 F.3d at 101 (quoting Graham, 490 U.S. at

396). “Ultimately, the question to be decided is whether the totality of the circumstances

justifies a particular sort of seizure.” Id. (alterations and internal quotation marks omitted).

       We conclude that Warren has pled a plausible claim of excessive force. At the time

the officers employed force, they only suspected Warren of driving on a suspended license,

which is a nonviolent, misdemeanor offense. See S.C. Gen. Stat. 56-1-440 (2016); Ray,

781 F.3d at 102 (noting nonviolent misdemeanor offense alone does not give officers

reasonable belief that suspect is dangerous). Admittedly, Warren concedes that he fled

from the officers and resisted them placing handcuffs on him.             However, Warren’s

allegations that Defendant Naim Vaughn hit and kicked him while Defendant Houston

Sauer held him down plausibly alleges force in excess of that necessary to place him under

arrest. See, e.g., Clay v. Emmi, 797 F.3d 364, 370-71 (6th Cir. 2015); Sallenger v. Oakes,

473 F.3d 731, 741 (7th Cir. 2007); Young v. Prince George’s Cty., 355 F.3d 751, 756-58

(4th Cir. 2004).

       The magistrate judge also concluded that Warren’s complaint was barred by

Younger * abstention because Warren sought to enjoin his pending state criminal

proceedings. However, we agree with Warren that his complaint did not seek such relief.

Accordingly, Younger does not bar Warren’s claim.




       *
           Younger v. Harris, 401 U.S. 37 (1971).

                                               3
       Therefore, we vacate the district court’s order and remand for further proceedings.

We deny Warren’s motion to appoint counsel. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                           VACATED AND REMANDED




                                            4